    Case 1:21-cv-04033-FB Document 1 Filed 07/18/21 Page 1 of 9 PageID #: 1




JAM:BDM:CSK
F.# 2021V00690

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
– – – – – – – – – – – – – –– – –– – – –– – –X

UNITED STATES OF AMERICA,

                        Plaintiff,                            Civil Action No. CV 21-4033

       - against -

APPROXIMATELY SIX HUNDRED THIRTY-FIVE
THOUSAND ONE HUNDRED FORTY DOLLARS AND
ZERO CENTS OF UNITED STATES CURRENCY
($635,140.00) AND

APPROXIMATELY SEVEN UNITED STATES POSTAL
MONEY ORDERS, WITH A VALUE OF
APPROXIMATELY SIX THOUSAND EIGHT HUNDRED
($6,800.00) DOLLARS AND ZERO CENTS,

SEIZED FROM ERIC TIAPEPE DANIELSON AT JOHN F.
KENNEDY AIRPORT ON OR ABOUT JANUARY 24,
2021, AND ALL PROCEEDS TRACEABLE THERETO,

                        Defendant in rem.

– – – – – – – – – – – – – –– – –– – – –– – –X


               Plaintiff, United States of America, by its attorney, JACQUELYN M.

KASULIS, Acting United States Attorney for the Eastern District of New York, Claire S.

Kedeshian, Assistant United States Attorney, of counsel, for its complaint alleges upon

information and belief as follows:
    Case 1:21-cv-04033-FB Document 1 Filed 07/18/21 Page 2 of 9 PageID #: 2




                               NATURE OF THE ACTION

              1.      This is a civil action in rem to forfeit and condemn to the use and

benefit of the United States the following funds in the total amount of approximately six

hundred forty-one thousand, nine hundred forty dollars and no cents ($641,940.00), and all

proceeds traceable thereto (collectively the “Defendant Funds”), which were seized on or

about January 24, 2021, from Eric Tiapepe Danielson (“Danielson”) at John F. Kennedy

International Airport (“JFK”) in Jamaica, Queens, New York. The Defendant Funds are

comprised of: (a) approximately six hundred thirty-five thousand one hundred forty dollars

and zero cents ($635,140.00) in U.S. Currency (the “Defendant Cash”); and (b)

approximately seven blank U.S. postal money orders (the “Defendant Money Orders”)

valued at approximately six thousand eight hundred dollars and zero cents ($6,800.00).

              2.      As set forth herein, the Defendant Funds are subject to forfeiture

pursuant to 21 U.S.C. § 881(a)(6), as moneys furnished or intended to be furnished in

exchange for a controlled substance, proceeds traceable to such an exchange, and/or moneys

used or intended to be used to facilitate violations of the Controlled Substances Act, 21

U.S.C. §§ 841 et seq. (the ACSA@).


                                     JURISDICTION AND VENUE

              3.      This Court has jurisdiction over this action under 28 U.S.C. §§ 1345

and 1355.



                                               2
    Case 1:21-cv-04033-FB Document 1 Filed 07/18/21 Page 3 of 9 PageID #: 3




               4.     Venue is proper pursuant to 28 U.S.C. §§ 1355(b)(1)(A) and 1395(a) in

that the acts and omissions giving rise to the forfeiture occurred in the Eastern District of

New York.

                          STATUTORY AND REGULATORY FRAMEWORK

              5.      Pursuant to 21 U.S.C. § 881(a)(6), all moneys, negotiable instruments,

securities, or other things of value furnished or intended to be furnished by any person in

exchange for a controlled substance or listed chemical in violation of the CSA, all proceeds

traceable to such an exchange, and all moneys, negotiable instruments, and securities used or

intended to be used to facilitate such a violation, are subject to forfeiture to the United States.

                                             FACTS

               6.     On January 24, 2021, members of law enforcement agents at JFK

approached Danielson as he was about to board a flight to Los Angeles, California.

Danielson was a crew member employed by Endeavor Air Delta, a domestic regional airline.

Danielson held a California identification card and United States passport.

               7.     During the encounter, Danielson consented to the search of a black roll-

away bag he had in his possession. Before searching the roll-away bag, law enforcement

agents noted the smell of marijuana emanating from the bag.

               8.     Upon searching the bag, law enforcement agents discovered that the

bag was filled with numerous bundles of United States currency cash (defined previously as

the “Defendant Cash”) wrapped in rubber bands. Interspersed within the bundles of

Defendant Cash, law enforcement agents also found seven United States Postal Service


                                                 3
    Case 1:21-cv-04033-FB Document 1 Filed 07/18/21 Page 4 of 9 PageID #: 4




(USPS) money orders (defined previously as the “Defendant Money Orders”) that were

“blank” in that they did not have a designated payee.

              9.     When the law enforcement agents asked Danielson about the Defendant

Funds, Danielson appeared to be nervous and gave inconsistent responses. For example, he

initially stated he did not know whose money it was. Then he indicated he was carrying

approximately $100,000, which he indicated was from savings, that he had been working for

Delta for approximately four years, and makes approximately $25,000 per year. Ultimately,

Danielson admitted that it was not his money and was not sure how much money was in the

bag.

              10.    With respect to how he got the bag, Danielson explained that he met

with a white female, in her mid-30's, 5'8", petite with long blonde hair, who he did not know,

named “Gloria” (last name unknown, “LNU”) (a/k/a “GG”) at the parking lot of the Crowne

Plaza Hotel located near JFK. The woman passed the Defendant Funds to Danielson in a

black roll-away bag. Danielson further stated that he communicated with her on WhatsApp,

however the messages had been deleted from his phone and a new number came up.

Danielson was unable to provide any other information regarding Gloria LNU (a/k/a “GG”).

According to Danielson, when he arrived in Los Angeles, California, he was supposed to

meet with a different female named “Lisa” at the Marriott Residence Inn located

approximately ten or fifteen minutes away from Los Angeles International Airport, near

Marina Del Rey, to deliver the roll-away bag of Defendant Funds. Danielson did not or

could not provide law enforcement any additional information about “Lisa.”


                                              4
    Case 1:21-cv-04033-FB Document 1 Filed 07/18/21 Page 5 of 9 PageID #: 5




               11.        According to Danielson, he was going to be paid $1,500.00 for the

transportation of the Defendant Funds. Further, after he was due to meet “Lisa,” he was

scheduled to go to Minneapolis, Minnesota on January 25, 2021 for flight attendant training.

               12.        On the same day that the Defendant Funds were seized, a trained

narcotics detection K-9 Unit conducted a sniff test of the Defendant Cash and Defendant

Money Orders in a sterile area. The K-9 alerted positive for narcotics on the Defendant Cash

and Defendant Money Orders located in the black roll-away bag that Danielson had in his

possession.

               13.        Based on the foregoing, law enforcement agents seized the Defendant

Funds.

               14.        A subsequent inventory and count of the Defendant Cash seized from

Danielson, indicated that it totaled approximately $635,140.00 and was in the following

denominations: 1,292 $100 bills; 1,323 $50 bills; 21,627 $20 bills; 544 $10 bills; 357 $5

bills; and 25 $1 bills.

               15.        Narcotics dealers largely conduct their transactions in cash. The

disproportionate number of $20 bills is consistent with narcotics trafficking as the source of

funds.

               16.        As previously mentioned, in addition to the defendant cash, there were

seven Defendant Money Orders that were all blank as to the payee and in denominations of

$1,000 or $800. Specifically, six of the Defendant Money Orders were in the amount of

$1,000, and one was in the amount of $800. Money launderers usually do not obtain money

orders from the Postal Services in excess of these denominations because higher
                                               5
    Case 1:21-cv-04033-FB Document 1 Filed 07/18/21 Page 6 of 9 PageID #: 6




denomination money orders require identification and reporting. Moreover, blank money

orders in the amounts present in this case are commonly used in narcotics trafficking, since

they are easier to physically conceal than carrying large wads of cash.

              17.    A review of the Defendant Money Orders showed that all seven of

them had been purchased on the same day, January 20, 2021, in the state of Connecticut.

Two of the blank Defendant Money Orders had sequential serial numbers on them, indicating

that they had been purchased from the same U.S. Post Office after one another. Furthermore,

the other five of the blank Defendant Money Orders were purchased from different clerks, at

different U.S. Post Offices, within a two minute time frame of each other.

              18.    This pattern of purchasing blank U.S. Postal Money Orders allowed the

purchaser(s) to avoid triggering the identification requirement for purchases of U.S. Postal

Money Orders exceeding $3,000, as required by 31 U.S.C. § 5325(a) and 31 C.F.R. §

1010.415. Under that regulation, the U.S. Postal Service requires that any customer whose

daily total of purchased money orders is $3,000 or more, regardless of the number of visits

the customer makes to one or more postal facilities, to complete PS Form 8105-A, Funds

Transaction Report (FTR), and show an acceptable primary form of identification. See

Mailing Standards of the United States Postal Service, Domestic Mail Manual, 3.2.2

Purchase Restrictions.




                                              6
    Case 1:21-cv-04033-FB Document 1 Filed 07/18/21 Page 7 of 9 PageID #: 7




                                    CLAIM FOR RELIEF

               19.    Plaintiff repeats and realleges each and every allegation contained in

paragraphs 1 through 16 above as if fully set forth herein.

               20.    The Defendant Funds constitute moneys, negotiable instruments,

securities, or other things of value furnished or intended to be furnished in exchange for a

controlled substance or listed chemical in violation of the CSA, proceeds traceable to such an

exchange, and/or moneys, negotiable instruments, and securities used or intended to be used

to facilitate a violation of the CSA.

               21.    As a result of the foregoing, the Defendant Funds are liable to

condemnation and forfeiture to the United States in accordance with the provisions of 21

U.S.C. § 881(a)(6).




                                               7
    Case 1:21-cv-04033-FB Document 1 Filed 07/18/21 Page 8 of 9 PageID #: 8




              WHEREFORE, plaintiff, United States of America, requests that a Warrant of

this Court issue for the arrest of the Defendant Funds; that due notice of these proceedings be

given to all interested persons; that the Defendant Funds be forfeited and condemned to the

use and benefit of the United States of America; and that plaintiff be awarded its costs and

disbursements in this action, and for other and further relief as this Court deems just and

proper.

Dated:        Brooklyn, New York
              July 19, 2021
                                                   JACQUELYN M. KASULIS
                                                   Acting United States Attorney
                                                   Eastern District of New York
                                                   Attorney for Plaintiff
                                                   271 Cadman Plaza East
                                                   Brooklyn, New York 11201

                                            By:    ______________________
                                                   Claire S. Kedeshian
                                                   Assistant U.S. Attorney
                                                   271-A Cadman Plaza
                                                   (718) 254-6051




                                               8
Case 1:21-cv-04033-FB Document 1 Filed 07/18/21 Page 9 of 9 PageID #: 9
